Citation Nr: 1613717	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  11-06 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel
INTRODUCTION

The Veteran served on active duty from October 1966 to September 1969, and from September 1971 to October 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied service connection for PTSD.  

In March 2016, the Veteran testified at a Board hearing.

The issue of entitlement to service connection for PTSD has been recharacterized as service connection of a psychiatric disorder in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The reopened issue of entitlement to service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  Service connection for a psychiatric disorder, including PTSD, was initially denied in a June 2000 rating decision as not-well-grounded.  The Veteran did not appeal this decision, and it became final.

2.  Evidence submitted since the June 2000 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to an unestablished fact; and raises a reasonable possibility of substantiating his claim for service connection.



CONCLUSIONS OF LAW

1.  The June 2000 RO decision denying the claim of service connection for a psychiatric disorder, including PTSD, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  

2.  The criteria for reopening the claim of entitlement to service connection for a psychiatric disorder have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran first sought service connection for a psychiatric disorder, characterized as a nervous condition, in a May 1999 claim.  The RO denied this claim in a June 2000 rating decision, finding that the claim was not-well-grounded.  Notice of the decision was provided in October 2000.  The denial listed the claimed disability as depressive disorder, PTSD and nervous condition.  Thus, a reasonable person would think that a psychiatric disorder in general was denied rather than any specific disorder.

The Veteran did not appeal the June 2000 rating decision, and no new and material evidence pertinent to the issues was physically or constructively associated with the claims folder within one year of the rating decision.  38 C.F.R. § 3.156(b).  Thus, the June 2000 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) provided for a re-adjudication of claims that became final between July 14, 1999 and November 9, 2000, and that were denied as not-well-grounded, as if the denial had not been made.  This was so, as long as a claimant requested a re-adjudication or VA moved for a re-adjudication by November 9, 2002-two years after the enactment of the VCAA.  Although the Veteran's claim in question was denied as not-well-grounded, the decision did not become final within the requisite time period.  Significantly, although the Veteran requested re-adjudication prior to November 9, 2002, for other claims, this was not so for the psychiatric disorder claim.  Moreover, although VA re-adjudicated other claims for the Veteran that were previously denied as not-well-grounded, this also did not include the psychiatric disorder claim.  Thus, the provisions of the VCAA that pertain to the re-adjudication of claims that were denied as not-well-grounded are not applicable to the present case.  See VAOPGCPREC 03-2001 (Jan. 22, 2001).  Therefore, the psychiatric disorder denial remains finally decided.

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).   For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, much in the way of new evidence has been submitted since the Veteran's previous denial.  Of most importance are VA treatment records showing that the Veteran has been diagnosed as having PTSD related to his active service.  A December 2010 VA psychology note, for instance, reflects the Veteran's contention that he was jailed in Germany during his active service.  The Veteran was diagnosed as having PTSD related to this incident.  

As noted above, the Veteran's claim was previously denied because his diagnosed PTSD was not found to relate to his active service.  The evidence highlighted above speaks directly to this basis for denial.  This evidence was not previously considered by agency decision makers; it is not cumulative and redundant of evidence already of record; it relates to an unestablished fact; and it raises a reasonable possibility of substantiating the claim for service connection.  Thus, reopening the Veteran's claim for service connection is warranted based on the submission of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim is further addressed in the remand section.


ORDER

New and material evidence having been presented, the claim for entitlement to service connection for a psychiatric disorder, to include PTSD, is reopened; to this limited extent, the appeal is granted.


REMAND

Having reopened the Veteran's claim for service connection, the Board must now determine whether service connection is warranted.  Additional development is required and, in light of the remand, the RO will have an opportunity to adjudicate the reopened claim on the merits.

First, though there is a diagnosis of PTSD that has been related to the Veteran's active service, it is not clear whether this diagnosis was made after a review of the Veteran's entire record.  Further, both prior to and during the appeal period, the Veteran has been diagnosed as suffering from psychiatric disorders other than PTSD.  A VA examination that acknowledges all of the Veteran's diagnoses and provides a comprehensive etiology opinion is required.  

Second, as reflected by the Veteran's statements at his VA treatment and his testimony at his March 2016 Board hearing, the Veteran contends that his PTSD is related to an in-service sexual or personal assault.  In such cases, VA must provide specific notice to the Veteran.  See 38 C.F.R. § 3.304(f)(5) (2015).  As it does not appear that such notice has been provided here, that notice must be sent to the Veteran on remand.  

Third, though scattered VA treatment records have been obtained, it is not clear whether the Veteran's complete VA treatment records have been associated with his claim file.  They must be obtained on remand.  

Fourth, the Veteran has stated that he receives disability benefits from the Social Security Administration (SSA).  On remand, VA must attempt to obtain records from that agency.  

Finally, in May 2014, the Veteran submitted numerous releases for VA to obtain evidence on his behalf.  These releases, however, were not complete, and VA could not seek the requested evidence.  On remand, the Veteran must be provided the opportunity to submit new releases or to provide evidence himself.  

Accordingly, this issue is REMANDED for the following actions:

1.  Provide the Veteran with notice as to how claims of service connection for PTSD based on in-service military sexual trauma and personal assault may be substantiated.  See 38 C.F.R. § 3.304(f)(5).

2.  Notify the Veteran that he may provide releases for VA to obtain any outstanding private treatment records, or that, in the alternative, the Veteran may submit any such outstanding records directly to VA himself.  

3.  Contact the SSA and request that it provide documentation of any claim and/or award for disability benefits filed by the Veteran and copies of all records developed in association with any existing decision.  

4.  Obtain the Veteran's complete VA treatment records from all indicated sources and associate them with the claims file.  

5.  Following the above ordered development, schedule the Veteran for a VA mental disorders examination by an appropriate professional.  The entire claims file must be reviewed by the examiner.   

After examining the Veteran, the examiner is to answer the following questions:

a)  What psychiatric disorder or disorders does the Veteran currently have?  Has he had any additional psychiatric disorders since filing his claim in December 2009?

b)  If you find that the Veteran has PTSD, then is that disorder related to a stressor during the Veteran's active service?

c)  If you find that the Veteran has psychiatric disorder other than PTSD, then is it at least as likely as not (a 50 percent or greater probability) that any diagnosed psychiatric disorder had its onset in or is otherwise related to the Veteran's active service?  

The examination report must include a complete rationale for all opinions expressed.  

6.  Finally, readjudicate the reopened claim on the merits.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


